Case: 4:20-cr-00098-HEA Doc. #: 349 Filed: 12/29/20 Page: 1 of 7 PageID #: 1028




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
      Plaintiff,                            )
                                            )
v.                                          ) Case No. 4:20CR98 HEA
                                            )
ASIM MUHAMMAD ALI, M.D. and                 )
STANLEY L. LIBRACH, M.D.,                   )
                                            )
      Defendants.                           )

                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on defendants Asim Muhammad Ali, M.D.

and Stanley L. Librach, M.D.’s Motions to Dismiss Indictment, [Doc. No.’s 195

and 250, respectively]. Pursuant to 28 U.S.C. § 636(b), the motions were referred

to United States Magistrate Judge John M. Bodenhausen. Judge Bodenhausen held

a hearing on Ali’s motion, after which Ali and the government filed post-hearing

memoranda. Librach declined oral argument on his motion and filed a reply to the

government’s response in opposition to his motion. Judge Bodenhausen thereafter

filed his Memorandum and Recommendations, which recommended that the

Motions to Dismiss be denied. Both defendants have filed objections to Judge

Bodenhausen’s recommendations, to which the government has responded.
Case: 4:20-cr-00098-HEA Doc. #: 349 Filed: 12/29/20 Page: 2 of 7 PageID #: 1029




      The Court has conducted de novo review of the motions and all matters

relevant to them. The Court has listened to the recording of Ali’s hearing, has fully

considered the briefs filed on the original motions as well as the objections, and

has independently researched the controlling law. After fully considering all of

these matters, the Court will adopt and sustain the thorough reasoning of Judge

Bodenhausen as set out in his Memorandum and Recommendation.

                                     Discussion

      Ali and Librach each object to Judge Bodenhausen’s Memorandum and

Recommendation as a whole. Specific objections are made to Judge

Bodenhausen’s findings as to Counts 11-20, which charge Obtaining Controlled

Substance by Fraud, Deception, or Subterfuge, in violation of 21 U.S.C. §

843(a)(3) and 18 U.S.C. § 2, and Counts 33-40, which charge Health Care Fraud

Scheme in violation of 18 U.S.C. § 1347 and 18 U.S.C. § 2. The specific

objections raised by each defendant, as discussed below, are not well taken and

will be denied.

                   Sufficiency and Specificity of the Indictment

      For Counts 11-20 and 33-40, both Ali and Librach object to Judge

Bodenhausen’s finding that the Indictment alleges sufficient facts to adequately

inform them of the charges against which they must defend. Ali and Librach each

argue that Counts 11-20 and 33-40 must be pleaded with greater specificity
Case: 4:20-cr-00098-HEA Doc. #: 349 Filed: 12/29/20 Page: 3 of 7 PageID #: 1030




because they relate to allegations of conspiracy and fraud. They also argue that the

government’s use of incorporation by reference of facts alleged in Count I to plead

Counts 11-20 and 33- 40 is insufficient because those facts do not inform Ali and

Librach of the alleged conduct on which the charges of obtaining controlled

substances by fraud, deception, or subterfuge are based (Counts 11-20), or provide

a substantial indication of the nature of the alleged scheme to defraud Medicare

and Missouri Medicaid (Counts 33-40).

      In his Memorandum and Recommendation, Judge Bodenhausen set out the

applicable Eighth Circuit and United States Supreme Court law regarding the

sufficiency of an indictment, including the rule that the sufficiency of evidence

against a defendant is generally not to be challenged on pretrial motion. Judge

Bodenhausen pointed out that the Counts at issue here generally track the language

of their respective charging statutes. He also meticulously listed the specific facts

alleged in the indictment which inform Ali and Librach of the charges against

which they must defend. For Counts 11-20, these facts include specific details

about each allegedly illegal prescription issued and filled. For Counts 33-40, these

facts include specific details about each allegedly fraudulent reimbursement claim

submitted to either Medicaid or Medicare. Judge Bodenhausen also identified the

specific conspiratorial allegations from Count I linking Ali and Librach to the

Counts in question.
Case: 4:20-cr-00098-HEA Doc. #: 349 Filed: 12/29/20 Page: 4 of 7 PageID #: 1031




      As Judge Bodenhausen detailed in his Memorandum and Recommendation,

the Indictment plainly alleges the conduct of Ali and Librach on which the charges

against them are based. The factual allegations in the Indictment are adequate to

inform Ali’s and Librach’s of the charges against which they must defend. Ali’s

and Librach’s objections to Memorandum and Recommendation’s finding that the

Indictment is sufficient are overruled.

                    Pinkerton and Aiding and Abetting Liability

      Both Ali and Librach also object to Judge Bodenhausen’s finding that they

may be criminally charged in Counts of the Indictment for which no personal

participation by them is alleged under a Pinkerton theory of liability (Ali and

Librach) or an aiding and abetting theory of liability (Ali only). Both Ali and

Librach concede that “the Government need not assert facts in the Indictment to

support aiding and abetting or Pinkerton,” but posit that the government did not

present these alternative theories of liability to the Grand Jury. They further claim

that the government only raised Pinkerton and aiding and abetting liability in

response to the motions to dismiss in an attempt “to save its Indictment.” Both

defendants also argue that Pinkerton liability “is a judicially created rule that

impermissibly creates criminal liability and functions as a common law crime.”

      In his Memorandum and Recommendation, Judge Bodenhausen reviewed

United States Supreme Court and Eighth Circuit precedent regarding liability
Case: 4:20-cr-00098-HEA Doc. #: 349 Filed: 12/29/20 Page: 5 of 7 PageID #: 1032




under Pinkerton and liability as an aider and abettor. Judge Bodenhausen noted

that the precedent by which this Court is bound endorses Pinkerton liability, U.S. v.

Golding, 972 F.3d 1002, 1006 (8th Cir. 2020), does not require that an indictment

allege personal participation to trigger Pinkerton liability, id., and does not require

that an indictment allege the facts supporting liability for aiding and abetting when

the substantive offense is alleged, United States v. Garrison, 527 F.2d 998, 999

(8th Cir. 1976).

      Meanwhile, the defendants offer no authority supporting their contention

that the grand jury was required to (and did not) hear the government’s alternative

theories of liability. Similarly, although Ali and Librach each maintain in their

objections that coconspirator liability under Pinkerton is unconstitutional, neither

defendant addresses Judge Bodenhausen’s sound conclusion that the District Court

is not free to ignore controlling precedent endorsing Pinkerton liability. Ali’s and

Librach’s objections to Memorandum and Recommendation’s findings regarding

the government’s alternative theories of liability are overruled.

Librach’s Separate Objections

      With respect to Counts 2-10 and 27-32 of the Indictment, Librach states that

“[t]he Government fails to plead its case” but advances no specific objection or

argument to Judge Bodenhausen’s findings as to those Counts. Judge Bodenhausen

thoroughly analyzed the parties’ arguments regarding Counts 2-10 and 27-32, and
Case: 4:20-cr-00098-HEA Doc. #: 349 Filed: 12/29/20 Page: 6 of 7 PageID #: 1033




made his recommendations based on sound legal authority and detailed analysis.

Upon review, the Court adopts Judge Bodenhausen’s recommendation to deny

Librach’s motion to dismiss as to those Counts.

      Additionally, Librach includes the following statement in his Objections to

the Memorandum and Recommendation:

      The Recommendation implies that Dr. Librach has conceded that in
      Counts 11-20, because they list him as the doctor on each
      prescription’ he therefore “knew each prescription was fraudulent.”
      (R. at 4). “Librach concedes that the Indictment alleges that he was
      the [sic] listed as the prescribing doctor and that he knew the
      prescriptions were fraudulent. (See ECF No. 251 at 7).” To be
      perfectly clear, at no time did Dr. Librach “concede” that he “knew
      the prescriptions were fraudulent” in the cited portion of his pleadings
      or anywhere else.

The Court notes that Judge Bodenhausen in no way stated that Librach admitted

knowledge that any prescriptions were fraudulent. Rather, in his Memorandum and

Recommendation, Judge Bodenhausen stated that Librach conceded that the

Indictment contains certain information and allegations. He did not imply that

Librach had conceded an element of any crime for which he is charged. Librach’s

objection on this ground is overruled.

                                    Conclusion

      Judge Bodenhausen’s Report and Recommendation thoroughly and

accurately analyzes the law applicable to the facts which have been established in

the record. Defendants’ objections are therefore overruled.
Case: 4:20-cr-00098-HEA Doc. #: 349 Filed: 12/29/20 Page: 7 of 7 PageID #: 1034




      Accordingly,

      IT IS HEREBY ORDERED that Judge Bodenhausen’s Report and

Recommendation is SUSTAINED, ADOPTED, and INCORPORATED herein.

      IT IS FURTHER ORDERED that Defendant Asim Muhammad Ali’s

motion to dismiss, [Doc. No. 195], and Defendant Stanley L. Librach’s motion to

dismiss, [Doc. No. 250] are denied.

      Dated this 29th day of December, 2020.




                                      ________________________________
                                         HENRY EDWARD AUTREY
                                      UNITED STATES DISTRICT JUDGE
